The Honorable Cliff Hoofman State Senator P.O. Box 1038 North Little Rock, Arkansas 72115
Dear Senator Hoofman:
You recently requested an opinion regarding a suburban improvement district in Maumelle.
Your request was based upon a fact situation involving the Maumelle Suburban Improvement District No. 500, which was organized pursuant to the provisions of A.C.A. § 14-92-201 et seq. You indicated that when the District was formed in 1975, all of the area encompassed within its boundaries constituted unincorporated portions of Pulaski County. Since that time, the City of Maumelle has been incorporated, and its incorporated area now encompasses the District. The District provides water and sewer services to the residents of the City of Maumelle. The District recently announced an intention to consider a rate increase for water and sewer service. In response to that announcement, the city's board of directors adopted Ordinance No. 271, which purports to exercise the authority granted to municipalities by A.C.A. § 14-200-101 to regulate utility rates.
It has come to our attention that the above-described fact situation is now the subject of formal litigation. For that reason, I am unable to issue an opinion regarding the matter. It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers.
I must therefore decline to opine regarding the matter about which you inquired.
The foregoing letter, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh